COVINGTON, Judge.
This appeal was fixed for argument and all attorneys of record were notified. At the time scheduled for argument, the appellant was not present or represented, nor had any motion been filed for continuance. On motion of counsel for appellant, the brief filed on November 17, 1976, had been withdrawn.
On authority of Rule VII, Section 5(b), this Court ex proprio motu, considers said appeal as abandoned; therefore, it is ordered that this appeal be dismissed with prejudice.
Appeal dismissed.